                     EXHIBIT B




Case 1:20-cv-00066-WGY Document 97-2 Filed 11/02/20 Page 1 of 6
10/27/2020                                              The Women Who Have Accused Brett Kavanaugh - The New York Times

                                  https://nyti.ms/2NKCKb6



The Women Who Have Accused Brett Kavanaugh
By Christine Hauser

Sept. 26, 2018


Three women have publicly accused Judge Brett M. Kavanaugh, the Supreme Court nominee, of sexual assault
or misconduct, with the latest allegation emerging on Wednesday.

The accusations against Judge Kavanaugh started to surface this month as he faced conﬁrmation hearings
before the Senate Judiciary Committee.

The judge has denied the claims. On Thursday, as he testiﬁed before the committee about Christine Blasey
Ford’s allegations, he said forcefully, “I am innocent.”

[Here’s a guide to The New York Times’s coverage of the accusations against Brett Kavanaugh]


                                                                                     Christine Blasey Ford




Christine Blasey Ford
What she said

Dr. Blasey came forward in an interview published by The Washington Post on Sept. 16, saying that Judge
Kavanaugh had sexually assaulted her when she was about 15 at a party in suburban Maryland in the early
1980s.

She described a drunken Judge Kavanaugh pinning her on a bed, trying to take her clothing off and covering her
mouth to keep her from screaming. “I thought he might inadvertently kill me,” the newspaper quoted her as
saying. “He was trying to attack me and remove my clothing.”

Dr. Blasey said a friend of Judge Kavanaugh, Mark Judge, was in the room and participated in the assault. He
has denied the allegations.

Her background

Dr. Blasey, 51, is a research psychologist at Palo Alto University in Northern California, who also goes by her
married name, Ford.

[Read our proﬁle of Dr. Blasey]
                        Case 1:20-cv-00066-WGY Document 97-2 Filed 11/02/20 Page 2 of 6
https://www.nytimes.com/2018/09/26/us/politics/brett-kavanaugh-accusers-women.html                                        1/5
10/27/2020                                              The Women Who Have Accused Brett Kavanaugh - The New York Times

At the time of the alleged assault, she was a student at Holton-Arms School, a private girls’ prep school in
Bethesda, Md. He was a student at Georgetown Preparatory School, an elite Jesuit school in suburban
Washington.




                              The entrance to Georgetown Preparatory School in North Bethesda, Md. Jim Lo
                              Scalzo/EPA, via Shutterstock




Important details

Her account was also detailed in a conﬁdential July 30 letter to Senator Dianne Feinstein, the top Democrat on
the Judiciary Committee.

The Post interview included quotations from Dr. Blasey’s husband and her lawyer, and it described a therapist’s
notes from 2012 in which she spoke of the attack.

She also took a polygraph examination in August. The retired F.B.I. agent who conducted the examination, Jerry
Hanaﬁn, said the results showed “no deception indicated” — in effect, “she was being truthful.” Her lawyers
released a copy of the polygraph report on Wednesday.

Judge Kavanaugh’s response

Judge Kavanaugh has denied the accusations, and the White House has said it stands by those denials.

What happened next

The report resulted in the delay of the Judiciary Committee’s vote on Judge Kavanaugh’s nomination the week it
was published.

Dr. Blasey’s lawyers, Debra Katz and Lisa Banks, have said that since she went public with her story, she has
been subjected to death threats, had her email hacked and had to leave her home.

The committee’s Republican leadership has retained an Arizona prosecutor specializing in sex crimes to help
question Dr. Blasey about the allegations in a hearing on Thursday.


                        Case 1:20-cv-00066-WGY Document 97-2 Filed 11/02/20 Page 3 of 6
https://www.nytimes.com/2018/09/26/us/politics/brett-kavanaugh-accusers-women.html                                        2/5
10/27/2020                                              The Women Who Have Accused Brett Kavanaugh - The New York Times
                                                 Deborah Ramirez
                                                 Safehouse Progressive Alliance for Nonviolence, via Associated Press




Deborah Ramirez
What she said

Ms. Ramirez said in an interview published in The New Yorker on Sept. 23 that during the 1983-84 school year at
Yale University, when she and Judge Kavanaugh were freshmen, he exposed himself to her during a drinking
game in a dorm suite.

A small group of students sat in a circle and people selected who had to take a drink, she recalled, saying she
was chosen frequently. She became drunk, she said.

Suddenly, Ms. Ramirez said, she saw a penis in front of her face. One man told her to “kiss it,” she told The New
Yorker. As she moved to push it away, she said, she saw Judge Kavanaugh standing, laughing and pulling up his
pants. Raised a Catholic, Ms. Ramirez was “embarrassed and ashamed and humiliated,” she said.

Her background

Ms. Ramirez, 53, was a student of sociology and psychology at the time. She arrived at Yale from Shelton, Conn.,
the daughter of a telephone company lineman and a medical technician. She attended a coed Catholic high
school, St. Joseph, that was predominantly white but had a number of minority students, including Ms. Ramirez,
whose father was Puerto Rican.




                        Case 1:20-cv-00066-WGY Document 97-2 Filed 11/02/20 Page 4 of 6
https://www.nytimes.com/2018/09/26/us/politics/brett-kavanaugh-accusers-women.html                                        3/5
10/27/2020                                              The Women Who Have Accused Brett Kavanaugh - The New York Times


                              Judge Kavanaugh attended Yale Law School after graduating from Yale
                              University. Jessica Hill for The New York Times



[In a culture of alcohol at Yale, Ms. Ramirez’s social circle converged with Judge Kavanaugh’s]

Ms. Ramirez is now a registered Democrat who lives in Boulder, Colo., with her husband, Vikram Shah, a
technology consultant. She has worked with a domestic violence organization and joined its board in 2014. She
also works for the Boulder County housing department.

Important details

Ms. Ramirez said she told few people about the episode at the time. She and Judge Kavanaugh were not close
friends, but they crossed paths, including at Yale and at a wedding in 1997.

Judge Kavanaugh’s response

Judge Kavanaugh denied the allegation, saying in a statement to The New Yorker, “This is a smear, plain and
simple.”

What happened next

More than 2,200 Yale women have signed a letter of support for Ms. Ramirez; a similar letter has been
circulating among Yale men.

A lawyer for Ms. Ramirez has written to the Judiciary Committee saying that his client would be “willing to
cooperate” and tell her story under certain terms.


                                                                                     Julie Swetnick
                                                                                     Michael Avenatti, via Associated Press




Julie Swetnick
What she said

On Wednesday, Ms. Swetnick accused Judge Kavanaugh of sexual misconduct at parties while he was a student
at Georgetown Preparatory School in the 1980s. Her allegation was conveyed in a statement posted on Twitter
by her lawyer, Michael Avenatti.

Ms. Swetnick said she observed Judge Kavanaugh at parties where women were verbally abused,
inappropriately touched and “gang raped.”

She said she witnessed Judge Kavanaugh participating in some of the misconduct, including lining up outside a
bedroom where “numerous boys” were “waiting for their ʻturn’ with a girl inside the room.” Ms. Swetnick said
she was raped at one of the parties, and she believed she had been drugged.

                        Case 1:20-cv-00066-WGY Document 97-2 Filed 11/02/20 Page 5 of 6
https://www.nytimes.com/2018/09/26/us/politics/brett-kavanaugh-accusers-women.html                                            4/5
10/27/2020                                              The Women Who Have Accused Brett Kavanaugh - The New York Times

Her background

Like Judge Kavanaugh, Ms. Swetnick, 55, is from the Washington suburbs. She grew up in Montgomery County,
Md., graduating from Gaithersburg High School in 1980. She attended the University of Maryland, according to
a résumé for her posted online, The Times reported.

She has held a variety of public and private sector jobs in Washington. Her résumé and her lawyer’s statement
say she has held several government clearances, including with the State Department and the Justice
Department.

Important details

Ms. Swetnick said in her statement that she had attended at least 10 house parties in the Washington area from
1981 to 1983 where Judge Kavanaugh and Mr. Judge, his friend, were present. (Mr. Judge has denied the
allegations in her statement.)

Ms. Swetnick said she saw Judge Kavanaugh drinking “excessively” at parties and engaging in “abusive and
physically aggressive behavior toward girls, including pressing girls against him without their consent,
ʻgrinding’ against girls, and attempting to remove or shift girls’ clothing to expose private body parts.”

Judge Kavanaugh’s response

In a statement issued by the White House, Judge Kavanaugh said there was no truth to the claim. “This is
ridiculous and from the ʻTwilight Zone,’” he said. “I don’t know who this is and this never happened.”

What happened next

President Trump dismissed Ms. Swetnick’s lawyer, Mr. Avenatti, on Twitter as a “third rate lawyer who is good
at making false accusations” and is seeking attention.

Judiciary Committee aides conﬁrmed that they were examining Ms. Swetnick’s declaration. But the committee’s
Republican chairman, Senator Charles E. Grassley of Iowa, told reporters that he did not expect to ﬁnd
anything.

Senator Lindsey Graham of South Carolina, another Republican on the committee, said he would “not be a
participant in wholesale character assassination that deﬁes credibility.”


A fourth accusation surfaces
Judge Kavanaugh faced another accusation after an anonymous letter, dated Sept. 22, was sent to Senator Cory
Gardner, Republican of Colorado.

In the letter, a woman said her daughter had witnessed Judge Kavanaugh drunkenly push her friend, a woman
he was dating, up against a wall “very aggressively and sexually” after they left a bar one night in 1998.

On Tuesday, Judge Kavanaugh was questioned about the letter by staff lawyers for the Judiciary Committee
about the accusation, which he denied, according to a transcript.

“It’s ridiculous,” he said. “Total ʻTwilight Zone.’ And no, I’ve never done anything like that.”




                        Case 1:20-cv-00066-WGY Document 97-2 Filed 11/02/20 Page 6 of 6
https://www.nytimes.com/2018/09/26/us/politics/brett-kavanaugh-accusers-women.html                                        5/5
